Exhibit 10.1
SEVENTH AMENDMENT TO CREDIT AGREEMENT
SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Seventh Amendment”), dated as of
December 22, 2009, by and among TRICO MARINE SERVICES, INC., a Delaware
corporation (the “Borrower”), TRICO MARINE ASSETS, INC., a Delaware corporation
(“Trico Assets”), as a Guarantor, and TRICO MARINE OPERATORS, INC., a Louisiana
corporation (“Trico Operators”), as a Guarantor, the Lenders party hereto (each,
a “Lender” and, collectively, the “Lenders”) and NORDEA BANK FINLAND PLC, NEW
YORK BRANCH, as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent (in such capacity, the “Collateral Agent”). Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement
referred to below.
W I T N E S S E T H :
WHEREAS, the Borrower, Trico Assets, Trico Operators, the Lenders from time to
time party thereto, and the Administrative Agent are parties to an Amended and
Restated Credit Agreement, dated as of August 29, 2008, and amended by (i) the
First Amendment to Credit Agreement, dated as of March 10, 2009, (ii) the Second
Amendment to Credit Agreement dated as of May 8, 2009, (iii) the Third Amendment
to Credit Agreement dated as of May 14, 2009, (iv) the Fourth Amendment and
Consent to Credit Agreement dated as of July 29, 2009, (v) the Fifth Amendment
to Credit Agreement dated as of August 5, 2009 and (vi) the Sixth Amendment to
Credit Agreement dated as of October 30, 2009 (the “Credit Agreement”);
WHEREAS, subject to the terms and conditions of this Seventh Amendment, the
parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided;
NOW, THEREFORE, it is agreed:

I.  
Amendments to Credit Agreement.

1. The definition of “Net Worth” appearing in Section 1 of the Credit Agreement
is hereby amended by inserting the text “impairment charges incurred in
connection with the cancellation by Trico Subsea AS of the contracts of
construction and sale of four vessels in the fiscal quarter ending on
December 31, 2009,” immediately before the text “treasury stock”.
2. The definition of “Total Unutilized Revolving Loan Commitment” appearing in
Section 1 of the Credit Agreement is hereby amended by deleting the text “Total
Commitment” appearing in said definition and inserting the text “Total Available
Commitment” in lieu thereof.
3. Section 2.01 of the Credit Agreement is hereby amended by deleting the text
“and (iii)” appearing in said Section and inserting the text “(iii) shall not,
at any time, in the aggregate together with the aggregate amount of all Letter
of Credit Outstandings (exclusive of Unpaid Drawings which are required to be
repaid with the proceeds of, and simultaneously with the incurrence of, the
respective incurrence of Revolving Loans) exceed the Total Available Commitment
at such time, and (iv)” in lieu thereof.

 

 



--------------------------------------------------------------------------------



 



4. Section 3.02 of the Credit Agreement is hereby amended by deleting the text
“Total Commitment” appearing in said Section and inserting the text “Total
Available Commitment” in lieu thereof.
5. Section 5.02(a) of the Credit Agreement is hereby amended by deleting each
instance of the text “Total Commitment” appearing in said Section and inserting
the text “Total Available Commitment” in lieu thereof.
6. Section 10.08 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“10.08 Consolidated Leverage Ratio. The Borrower will not permit the
Consolidated Leverage Ratio on the last day of any fiscal quarter of the
Borrower set forth below to be greater than the ratio set forth below opposite
such period:

          Consolidated Quarterly Payment Date   Leverage Ratio
 
   
December 31, 2009
  11.00 to 1.00
March 31, 2010
  11.00 to 1.00
June 30, 2010
  11.00 to 1.00
September 30, 2010
  10.00 to 1.00
December 31, 2010
  8.00 to 1.00
March 31, 2011
  7.00 to 1.00
June 30, 2011
  6.00 to 1.00
September 30, 2011 and thereafter
  5.00 to 1.00

7. Section 1 is hereby amended by inserting each of the following new
definitions in alphabetical order:
“Total Available Commitment” shall mean (i) prior to the Compliance Date,
$15,000,000 and (ii) on or after the Compliance Date, the Total Commitment.

 

2



--------------------------------------------------------------------------------



 



“Compliance Date” shall mean the last day of any fiscal quarter of the Borrower
set forth below on which the Consolidated Leverage Ratio of the Borrower,
determined after giving effect to the incurrence of any Indebtedness on such
date, shall be equal to or less than the ratio set forth below opposite such
fiscal quarter:

          Consolidated Quarterly Payment Date   Leverage Ratio
 
   
March 31, 2010
  8.50 to 1.00
June 30, 2010
  8.50 to 1.00
September 30, 2010
  8.50 to 1.00
December 31, 2010
  8.00 to 1.00
March 31, 2011
  7.00 to 1.00
June 30, 2011
  6.00 to 1.00
September 30, 2011 and thereafter
  5.00 to 1.00

II.  
Miscellaneous Provisions.

1. In order to induce the Lenders to enter into this Seventh Amendment, the
Borrower hereby represents and warrants that (i) no Default or Event of Default
exists as of the Seventh Amendment Effective Date (as defined herein) before or
after giving effect to this Seventh Amendment and (ii) all of the
representations and warranties contained in the Credit Agreement or the other
Credit Documents are true and correct in all material respects on the Seventh
Amendment Effective Date both before and after giving effect to this Seventh
Amendment, with the same effect as though such representations and warranties
had been made on and as of the Seventh Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).
2. The Credit Agreement is modified only by the express provisions of this
Seventh Amendment and this Seventh Amendment shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document except as specifically set forth herein.
3. This Seventh Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
4. THIS SEVENTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------



 



5. This Seventh Amendment shall become effective on the date (the “Seventh
Amendment Effective Date”) when the Borrower, each other Credit Party and the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036; Attention: May Yip (facsimile number:
212-354-8113 / email: myip@whitecase.com).
6. From and after the Seventh Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement, as modified hereby.
*            *            *

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Seventh Amendment as of the date first
above written.

            NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent
      By:   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President              By:   /s/ Martin Kahm         Name:   Martin
Kahm        Title:   Vice President     

Signature page to Trico $50mm Seventh Amendment

 

 



--------------------------------------------------------------------------------



 



           
SIGNATURE PAGE TO THE SEVENTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG TRICO MARINE SERVICES, INC., TRICO MARINE ASSETS
INC., TRICO MARINE OPERATORS, INC., VARIOUS FINANCIAL INSTITUTIONS AND NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

    NAME OF INSTITUTION:

NORDEA BANK NORGE ASA, CAYMAN ISLANDS BRANCH, as a Lender
      By:   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President              By:   /s/ Martin Kahm         Name:   Martin
Kahm        Title:   Vice President     

Signature page to Trico $50mm Seventh Amendment

 

 



--------------------------------------------------------------------------------



 



            TRICO MARINE SERVICES, INC.
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:   Vice
President and Chief Financial Officer     

Signature page to Trico $50mm Seventh Amendment

 

 



--------------------------------------------------------------------------------



 



By executing and delivering a copy hereof, each Guarantor hereby acknowledges
and agrees that all Guaranteed Obligations of the Guarantors shall be fully
guaranteed pursuant to the Guaranty set forth in the Credit Agreement and shall
be fully secured pursuant to the Security Documents, in each case in accordance
with the respective terms and provisions thereof. Each of the undersigned, each
being a Guarantor under, and as defined in, the Credit Agreement referenced in
the foregoing Seventh Amendment, hereby consents to the entering into of this
Seventh Amendment and agrees to the provisions hereof.

            Acknowledged and Agreed by:

TRICO MARINE ASSETS INC.,
as a Guarantor
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:   Vice
President and Chief Financial Officer        TRICO MARINE OPERATORS, INC.,
as a Guarantor
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:   Vice
President and Chief Financial Officer     

Signature page to Trico $50mm Seventh Amendment

 

 